DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and formal matters
	This action is in response to papers filed 6/6/2022.
	Claims 1, 38-39 are amended.
	Claims 41-43 have been added by amendment.
	Claims 1, 21, 23-24, 27, 29-35, 38-45 are pending are being examined.
. 	The previous objection to the specification has been withdrawn in view of the amendment of 8/25/2021. 
	Any rejection not reproduced below has been withdrawn upon reconsideration.  
Priority
	The instant application was filed 04/28/2020 is a continuation of 13766207, filed 02/13/2013 which claims priority from provisional application 61597908, filed 02/13/2012 and from provisional application 61671681, filed 07/14/2012.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61597908, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application does not support 13C NMR as it does not recite NMR.
Response to Arguments
The response provides no arguments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 21, 23-24, 27, 29-35, 38-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “ A biological sample for polymerase chain reaction comprising: (a) a sample collection device including a protective agent composition in an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition: (b) a biological material located into the sample collection device for at least 24 hours: (c) an imidazolidinyl urea reaction product located in the sample collection device: (d) one or more plasma cell-free nucleic acids located in the sample collection device: and (e) a plurality of intact nucleated blood cells, located in the sample collection device, having stabilized cell membranes. the nucleated blood cells having genomic nucleic acids located therein; wherein. due to the presence of the imidazolidinyl urea reaction product. the sample is substantially free of:(1) detectable formaldehyde as measured by 13C NMR: and (2) genomic nucleic acids external to and originating from the nucleated blood cells: and wherein the sample collection device is evacuated to a pressure below atmospheric pressure...”  
Thus the claims encompass any concentration  of protective agent composition in an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, any concentration of ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and any amount of glycine in an amount of at least 2% by weight of the protective composition  “plasma cell free DNA”, but is substantially free of genomic DNA and substantially free of formaldehyde measured by 13C NMR. In any biological material
Thus the claim 1 has been amended to recite consisting of language with respect to an aqueous solution and then recites three compositions with encompass solids or powders by weight.  
Dependent claims draw the invention to blood.  
Thus the claims encompass an enormous genus of possible combinations of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least about 2% by weight of the protective, in anything that can be considered a sample collection device.   
The only paragraph which teaches about 13C NMR of those recited is paragraph 0121.  Below are paragraph 0118-0120 of the PGPUB.
[0118] FIGS. 7a and 7b illustrate how the teachings herein avoid detectable free formaldehyde. In the upper plot, a .sup.13C NMR spectrum of cfDNA contacted with the protective agent composition shows no peak of formaldehyde (methylene glycol) around 82-85 ppm (shaded region). In the lower plot, there is shown a comparative example of .sup.13C NMR peak of formaldehyde in formaldehyde solution (methylene glycol) at various concentrations. By way of illustration, one approach to determining the presence or absence of an aldehyde, such as formaldehyde, may employ quantitative .sup.13C NMR analyses, carried out in the presence of gadolinium diethylenetriaminepentaacetate (Gd-DTPA) complex. The NMR data may be acquired by an instrument having relevant capabilities consistent with those of the 500 MHz Avance DRX series NMR spectrometer with TXI Cryoprobe, Bruker Biospin Corp (Billerica, Mass.). The NMR data may be processed by software having relevant capabilities consistent with that of the Bruker Topspin software. For obtaining NMR data, 5 mm outer diameter borosilicate NMR tubes (e.g., from New Era Enterprise, Inc, Vineland, N.J.) may be used. A suitable spectrometer such as a Bruker spectrometer operating at 125 MHz .sup.13C observation frequency at a probe temperature of 298 K may be employed. An inverse-gated proton decoupling sequence (zgig30) may be applied for the acquisition. Illustrative parameters for .sup.13C[.sup.1H]-NMR were spectral width--30030 Hz; time domain points--32768; acquisition time--0.5 second; pulse delay--1 second, pursuant to which a suitable number of scans (e.g., 2048 scans) may be acquired. Prior to each NMR experiment Gd-DTPA may be dissolved in D.sub.2O to obtain the solution with desired concentration. For NMR acquisition, 250 .mu.L sample solution may be diluted with 250 .mu.L of Gd-DTPA/D.sub.2O. THF may be added by weight directly into the NMR sample solution. 
[0119] A conventional NMR chemical shift unit ppm (parts per million) may be used for spectral interpretations, with peaks calibrated based on --CH.sub.2--CH.sub.2O-- of tetrahydrofuran (THF, an inert internal reference) peaks at .quadrature.=24.9 ppm. The NMR chemical shift unit ppm is the ratio of the difference between the chemical resonance of the analyte and the reference substances to the frequency of the instrument. It can be expressed by dimensionless quantity ".quadrature." and defined as: .quadrature..quadrature.=[(.quadrature..sub.Sample-.quadrature..sub.R- eference).times.10.sup.6]/operating frequency. 
[0120] To detect the lower detection limit of the NMR conditions, .sup.13C NMR spectra of formaldehyde solutions with gradually decreasing formaldehyde concentrations may be acquired. In FIG. 7b, for instance, the .sup.13C NMR spectrum, with 2048 repeating scans and 1 second relaxation delay of 0.01% of formaldehyde solution, indicates the methylene glycol CH.sub.2 signal at -81.9 ppm has a signal to noise ratio of nearly 2. A similar spectrum with 0.005% formaldehyde did not show presence of any peak in the 80-85 ppm region. Therefore, the lower detection limit of the applied NMR technique for detecting formaldehyde is between 0.01% and 0.005%. FIG. 7A shows the representative .sup.13C-NMR spectrum of cell-free DNA BCT reagents (an exemplary protective agent composition within the present teachings) (250 .mu.L) in D.sub.2O (250 .mu.L) in the presence of Gd-DTPA (.about.0.6 mg). The .sup.13C NMR spectra of multiple lots of such compositions show no signal in the 80-85 ppm region. Similar results are believed achievable with samples treated in accordance with the present teachings. That is, not only is the protective agent composition free of detectable formaldehyde by .sup.13C-NMR analysis, but samples treated with the composition are likewise free of detectable formaldehyde by .sup.13C-NMR analysis. 
	Thus the teachings of the specification are with respect to 13C NMR not having a peak in the range of about 82-85 ppm  for formaldehyde detection is limited to cell-free DNA BCT reagents (an exemplary protective agent composition within the present teachings) (250 .mu.L) in D.sub.2O (250 .mu.L) in the presence of Gd-DTPA (.about.0.6 mg).  Thus while the independent claims provide comprising language and require imidazolidinyl urea, plasma cell free nucleic acids and nucleated blood cells, the specification teaches a single representative species requiring D.sub.2O (250 .mu.L) in the presence of Gd-DTPA (.about.0.6 mg). The specification does not teach the composition of cell-free DNA BCT used in the NMR experiments.  Thus the specification provides no structure that corresponds to the functional language.  
Thus while the claims require a imidazolidiyl urea at an infinite number of  concentrations between about 20% to about 20% by weight, an infinite number of  concentrations EDTA from about 1% to about 20% by weight an infinite number of  concentrations of glycine of at least about 2% with the biological sample and allowed by the comprising language, the specification provides a single species of protective agent, which it is relying on for the basis of the functional claiming of substantially free of formaldehyde as measured by 13C NMR (CF-BCT DNA )e in the range of about 82-85 ppm.  However the specification does not disclose the components of CF-BCT DNA.  Thus the specification fails to disclose any structure and thus lacks adequate written description of the protective agent claimed that has the functional characteristics claims.  
Trezl (Molecular and Cellular Biochemistry (2003) volume 244, pages 167-176) teaches, “ Endogenous formaldehyde had been first determined in human blood (0.4–0.6 µg/ml)in 1983 by our research group [2, 3]. The latest determination of endogenous formaldehyde of human blood plasma is in good agreement with our results [4]”  
Further claims 30-31 require the sample is substantially free of DNA-DNA and/or DNA-protein crosslinking.  The specification while reciting “DNA-DNA” 6 times does not provide any imidazolidinyl urea concentration or imidazolidinyl urea reaction product concentration that specifically have this functional characteristic.
Claims 34 and 35 require, “wherein the plasma includes the plasma cell-free nucleic acids which are substantially free of aldehyde induced damage.”  The specification teaches
[0121] FIG. 8a illustrates how conformational damage to DNA can be avoided using the teachings herein. There is depicted fluorescence spectra of native-DNA (control), CF-DNA-BCT (an exemplary protective agent composition within the present teachings) preserved DNA, formaldehyde preserved DNA and glutaraldehyde preserved DNA. The top plot is for a sample held at room temperature for 7 days. The middle plot is for a sample held at room temperature for 7 days and then heated at 60.degree. C. for 1 hr. The lowest plot is for a sample held at room temperature for 7 days and heated at 90.degree. C. for 2 min. 
[0122] FIG. 8b further illustrates how conformational damage to DNA can be avoided using the teachings herein. There is depicted fluorescence spectra of native-DNA (control), CF-DNA-BCT (an exemplary protective agent composition within the present teachings) preserved DNA, formaldehyde preserved DNA and glutaraldehyde preserved DNA. The top plot is for a sample held at room temperature for 14 days. The middle plot is for a sample held at room temperature for 14 days and then heated at 60.degree. C. for 1 hr. The lowest plot is for a sample held at room temperature for 14 days and heated at 90.degree. C. for 2 min. 
The specification in paragraph 123-127 teach the ability of CF-DNA BCT to allow amplification of nucleic acids.  However the specification does not provide any imidazolidinyl urea concentration, EDTA concentration or glycine concentration or  imidazolidinyl urea  reaction product concentration that specifically have this functional characteristic.  Further the claims an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition, the IDU, glycine and EDTA by weight are powders.  Thus the specification does not describe how these can be an aqueous solution.
Claim 41 recites, “ A biological sample for polymerase chain reaction comprising: (a) a protective agent composition in an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, glycine in an amount of at least 2% by weight of the protective composition, and water; (b) a biological material; (c) an imidazolidinyl urea reaction product; (d) one or more plasma cell-free nucleic acids; and (e) a plurality of intact nucleated blood cells having stabilized cell membranes, the nucleated blood cells having genomic nucleic acids located therein; wherein, due to the presence of the imidazolidinyl urea reaction product, the sample has 0.01% or less of formaldehyde.”  
Thus the claims encompass any concentration  of protective agent composition in an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, any concentration of ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and any amount of glycine in an amount of at least 2% by weight of the protective composition  “plasma cell free DNA”, but the sample has 0.01% or less of formaldehyde.
Thus the claim 41 recites consisting of language with respect to an aqueous solution and then recites three compositions with encompass solids or powders by weight.  
Dependent claims draw the invention to blood.  
Thus the claims encompass an enormous genus of possible combinations of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least about 2% by weight of the protective, in anything that can be considered a sample collection device.   
The response asserts support for the amendment can be found in paragraph 0126.  
[00126] Immediately after addition of the agents for treating the samples, per Fig. 9a, PCR amplifications are similar for all DNA samples mixed with different agents. PCR amplification does not appear affected 'by the presence of the fixatives immediately upon contact with each sample. However, about 18 hours after addition of agents, per Fig. 9b, PCR amplifications of control DNA and CF- DNA'BCT treated DNA are similar. However, PCR amplification of formaldehyde fixed DNA is hindered, and glutaraldehyde fixed, DNA is 'further hindered. .It .is thus believed that use of CF-DNA BCT (an exemplary protective agent composition as described herein)'-in accordance with the present teachings does not damage DNA; whereas formaldehyde and glutaraldehyde damage DNA. [00127] After about 72 hours, per Fig. 9c, PCR amplification of control DNA and CF-DNA BCT treated DNA are similar; PCR amplification of formaldehyde fixed DNA is remarkably hindered; and glutaraldehyde fixed DNA did not amplify.  Accordingly, it is-again believed that over extended periods (greater than 24, 48 or 72 hours), CF-DNA BCT does not damage DNA; whereas formaldehyde and glutaraldehyde damage DNA. 
	Thus the cited portion of the specification does not teach 0.01% or less formaldehyde or 0.005% or less formaldehyde (claim 45).  Further the cited portion of the specification only demonstrates the CF-DNA-BCT has properties that does no damage DNA while formaldehyde and glutaraldehyde do.  
	The only teaching with respect to 0.1% and 0.05% are paragraph 0121 which states:
[00122] To. detect the lower detection, limit of the NMR conditions, 13C NMR spectra of formaldehyde solutions with gradually decreasing formaldehyde concentrations may be acquired. In Figure 7b, for instance, the 13C NMR spectrum, with 2048 repeating scans and '1 second relaxation delay of 0.01% of formaldehyde solution, indicates the methylene glycol CH2.signal at ~81.9 ppm has a signal to noise. ratio. of nearly' 2. .A similar spectrum with 0.005% formaldehyde did not 'show presence of any peak in the 80-85 ppm region. Therefore, the lower detection limit of the applied NMR technique for detecting formaldehyde is between 0.01% and 0.005%. Fig. 7A shows the representative 13C-NMR spectrum of cell-free DNA BCT reagents (an exemplary protective agent composition within the present teachings) '(250 pL) in D20 (250 pL) in the presence of Gd-DTPA (~0.6 mg). The 1C NMR spectra of multiple lots of such compositions show no signal in the 80-85 ppm region. Similar results are believed achievable with samples treated in accordance with the present teachings. That is, not only is the protective agent composition free of. detectable formaldehyde by 13C-NMR analysis, but 
    PNG
    media_image1.png
    16
    14
    media_image1.png
    Greyscale
samples treated with the composition are likewise free of detectable formaldehyde by 13C-NMR analysis.
This teaching at best supports a range of 0.01%-0.005% of formaldehyde , but does not support a biological sample for a polymerase chain reaction as there are no nucleic acids in the sample or biological material in the sample.  Again this is limited to only the CF-DNA-BCT reagent.  The specification fails to disclose the concentration of the components of the CF-DNA-BCT reagent.  Thus the claim lacks adequate written description.
Thus while the claims require a imidazolidiyl urea at an infinite number of  concentrations between about 20% to about 20% by weight, an infinite number of  concentrations EDTA from about 1% to about 20% by weight an infinite number of  concentrations of glycine of at least about 2% with the biological sample and allowed by the consisting of language, the specification provides a single species of protective agent, which it is relying on for the basis of the functional claiming of substantially free of 0.01%-0.005% of formaldehyde.  However the specification does not disclose the components of CF-BCT DNA.  Thus the specification fails to disclose any structure and thus lacks adequate written description of the protective agent claimed that has the functional characteristics claims.  
Trezl (Molecular and Cellular Biochemistry (2003) volume 244, pages 167-176) teaches, “ Endogenous formaldehyde had been first determined in human blood (0.4–0.6 µg/ml)in 1983 by our research group [2, 3]. The latest determination of endogenous formaldehyde of human blood plasma is in good agreement with our results [4]”  
Further claim 44 requires the sample is substantially free of DNA-DNA and/or DNA-protein crosslinking.  The specification while reciting “DNA-DNA” 6 times does not provide any imidazolidinyl urea concentration or imidazolidinyl urea reaction product concentration that specifically have this functional characteristic.
Response to Arguments
The response begins by conceding the CF DNA BCT is an exemplary protective agent within the present teachings.  The response further asserts there is no lack of clarity that the term CF DNA BCT invokes ingredients and ranges disclosed throughout the application.  This argument has been thoroughly reviewed but is not considered persuasive as there is nothing of record which provides the specific concentration of each reagent in CF DNA BCT.  Further a singe reagent provides for a single concentration of each reagent and not the breadth of the ranges of the claims.  
The response continues by asserting, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice ... or by disclosure of relevant, identifying characteristics, i.e., by functional characteristics coupled with a known or disclosed correlation between function and structure". MPEP 2163. At least pars. 50, 53, and 54 describe that IDU, while itself being free of formaldehyde, is a formaldehyde releaser due to in-solution reactions, and glycine is a formaldehyde quencher (see also Fig. 19, Fig. 22, and Fig. 26 with their associated verbal descriptions). Thus, IDU and glycine are functionally related to the concentration of formaldehyde (Applicant noting that the amount of quenching agent added should not be too much to dilute the preserved sample, per the interest described at par. 54, but also should be in sufficient amount to reduce formaldehyde concentration below the detection limit that is between 0.005% and 0.01%). Table 1 provides multiple samples of IDU and glycine, with a varying concentration of glycine, where formaldehyde concentrations (via 13C NMR) thereof are measured. Applicant believes that this disclosure both provides a "representative number" of species and a "structure-function correlation" adequate to meet the requirements of 35 U.S.C. § 112.1 Applicant believes that a skilled artisan, viewing the present disclosure, would understand the ingredient and concentration claim limitations are sufficiently linked to detectable formaldehyde (via 13C NMR).”  This argument has been thoroughly reviewed but is not considered persuasive of none of the cited portions demonstrate the concentrations of imidazolidinyl urea, ethylenediaminetetraacetic acid, glycine, and water in the presence of a biological sample comprising nucleic acids which allow for a biological sample for PCR with the functional limitations of free of detectable formaldehyde by C13 NMR or the percentage of formaldehyde of the new claims.  None of the cited teachings provide a sample with biological material containing nucleic acids.  Trezl teaches biological samples release formaldehyde in addition to that released by imidazolidinyl urea.  Further the only species for which the specification teaches in the absence of biological material including nucleic acids meets the limitations is CF DNA BCT which is a single composition, with a single concentration of each reagent.  While the instant response concedes is an exemplary embodiment, this is does not present written description for the genus as the concentrations for each component is not disclosed.  Further the specification does not demonstrate CF DA BCT has the functional characteristics of the claim in the presence of biological material.  
The response continues arguing the NMR studies.  This argument is not persuasive as the NMR studies do not contain any biological material or any nuclei acids, thus they are not commensurate with the limitations of the claims.
The response traverses the rejections of claims 30 and 31 asserting, “ The specification teaches that DNA-protein and DNA-DNA crosslinks are produced by formaldehyde (par. 116). Thus, the quantity of crosslinks is proportional to the quantity of formaldehyde present in the sample and free to react with DNA and/or proteins. As provided above with respect to Claim 1, the quantity of formaldehyde is related to the quantities and chemical interactions of IDU and glycine. At least in Table 1, the present application teaches how much formaldehyde may be produced from given concentrations of IDU and glycine.”  Table 1 is with respect to C13 NMR and does not contain any biological material or nucleic acids.  Thus this argument is not commensurate with the required limitations of the claims.  With respect to paragraph 0116 the specification teaches analysis of blood samples with a protective agent.  The specification does not teach what the protective agent is.  The specification does not even assert in 0115 or 0116 the protective agent is CF DNA BCT.  Thus  an undefined “protective agent” of unknown composition cannot provide written description for the reagents and genus of concentrations encompassed by the claims.  
The response traverses the rejection of claims 34-35 asserting, “The specification (par. 116) teaches that "DNA-protein or DNA-DNA crosslinks are a specialized, but important, type of damage that blocks the genetic investigation of an enormous number of stored samples." Thus, the quantity of aldehyde induced damage is proportional to the quantity of detectable formaldehyde in solution. As provided above with respect to Claim 1, the quantity of formaldehyde is related to the quantities and chemical interactions of IDU and glycine. At least in Table 1, the present application teaches how much formaldehyde may be produced from given concentrations of IDU and glycine. Applicant incorporates the arguments of Claim 1 herewith. Moreover, Applicant believes that if there is a finding that the 13C NMR limitation of Claim 1 is supported by the specification then, it follows that Claims 34 and 35 find support as well.” Table 1 is with respect to C13 NMR and does not contain any biological material or nucleic acids.  Thus this argument is not commensurate with the required limitations of the claims.  With respect to paragraph 0116 the specification teaches analysis of blood samples with a protective agent.  The specification does not teach what the protective agent is.  The specification does not even assert in 0115 or 0116 the protective agent is CF DNA BCT.  Thus  an undefined “protective agent” of unknown composition cannot provide written description for the reagents and genus of concentrations encompassed by the claims.  
Claims  1, 21, 23-24, 27, 29-35, 38-45 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1  and 41 have been amended to provide consisting of language.  The claim recites, “an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, glycine in an amount of at least 2% by weight of the protective composition and water.”  The only recitation of aqueous in the specification is in paragraph 0138 with respect to diazolidinyl urea.  Further review and searching of the specification did not reveal explicit support for an aqueous solution consisting of imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition with a biological sample for PCR. The following is a quotation of 35 U.S.C. 112(b):  Thus the amendment has introduced new matter.
Response to Arguments
The response traverses the rejection in view of the teachings of paragraph 0135-0136.  This argument has been thoroughly reviewed but is not considered persuasive as the cited paragraphs providing no teachings with respect to any biological material with any nucleic acids required for a biological sample for PCR.  Thus it is not commensurate in scope with the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 21, 23-24, 27, 29-35, 38-45  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 has been amended from a biological sample to a sample device with a biological sample.  Thus the metes and bounds of the claim are unclear if the biological sample is required of the claim.  Further the metes and bounds are unclear how “the sample” sample of the wherein clause limits the reagents of (a)-(e) above as (a) to (e) do not recite a sample.  
Further dependent claims 21, 23-24, 27, 29-35, 38-40 are unclear as the preamble of the recited claims recite “the sample” of claim 1, however components (a)-€ of the claim do not recite sample.  Thus it is unclear how the dependent claims relate to the components required of the independent claim.
The recitation of “the sample is substantially free of: (a) detectable formaldehyde as measured by 13C NMR; and (b) genomic nucleic acids external to the nucleated blood cells” is unclear what is require of substantially free.  “Substantially free” is a relative term that is not defined of the specification. Thus it is unclear how to differentiate substantially from  not substantially free.   The specification teaches, “In FIG. 7b, for instance, the .sup.13C NMR spectrum, with 2048 repeating scans and 1 second relaxation delay of 0.01% of formaldehyde solution, indicates the methylene glycol CH.sub.2 signal at -81.9 ppm has a signal to noise ratio of nearly 2. A similar spectrum with 0.005% formaldehyde did not show presence of any peak in the 80-85 ppm region.”  However figure 7b teaches 
    PNG
    media_image2.png
    482
    569
    media_image2.png
    Greyscale

The 0.02% boxed area appears to have a smaller peak than 0.005% boxed area, but both have clear peaks.  Thus the metes and bounds of substantially free is unclear.
Claims 21, 23-24, 27, 29-35, 38-40 are rejected as they depend from claim 1.
Further dependent claims 21, 23-24, 27, 29-35, 38-40 are unclear as the preamble of the recited claims recite “the sample” of claim 1, however components (a)-€ of the claim do not recite sample.  Thus it is unclear how the dependent claims relate to the components required of the independent claim.
	Claims 30 and 31 recite, “wherein the sample is substantially free of DNA-DNA and/or DNA-protein crosslinks.” The recitation of “the sample is substantially free of: (a) detectable formaldehyde as measured by 13C NMR; and (b) genomic nucleic acids external to the nucleated blood cells” is unclear what is require of substantially free.  “Substantially free” is a relative term that is not defined of the specification. Thus it is unclear how to differentiate substantially from not substantially free.   Further it is unclear what the reference of “the sample” of the wherein clause requires or limits as compositions (a)-(e) do not require a sample.  
Claims 32 and 33 recite, “wherein the sample is centrifuged to separate components of the sample so that a component of the sample comprises plasma and is free of the nucleated blood cells and available for polymerase chain reaction analysis.” This appears to be an attempt to claim a product by process however it is unclear how this relates to imidazolidinyl urea reaction product, plasma cell free nucleic and nucleated blood cells, as none of the limitations have a specific nexus to the components of sample collection device.   Further the metes and bounds of the claim is unclear as it requires the sample is free of nucleated blood cells, while claim 1 requires nucleated blood cells.  Further it is unclear what the reference of “the sample” of the wherein clause requires or limits as compositions (a)-(e) do not require a sample.  

Claims 34  recite, “wherein the plasma includes the plasma cell- free nucleic acids which are substantially free of aldehyde induced damage.” The recitation of “wherein the plasma includes the plasma cell- free nucleic acids which are substantially free of aldehyde induced damage” is unclear what is require of substantially free.  “Substantially free” is a relative term that is not defined of the specification. Thus it is unclear how to differentiate substantially from not substantially free. Further it is unclear what the reference of “the sample” of the wherein clause requires or limits as compositions (a)-(e) do not require a sample.  
The preamble of claim 41 recites a biological sample for polymerase chain reaction.  Thus the metes and bounds of the claim are unclear are unclear how “the sample” of the wherein clause limits the reagents of (a)-(e) above as (a) to (e) do not recite a sample.  
Further dependent claims 42-45 are unclear as the preamble of the recited claims recite “the sample” of claim 41, however components (a)-(e) of the claim do not recite sample.  Thus it is unclear how the dependent claims relate to the components required of the independent claim.
  	Claim 44 recite, “wherein the sample is substantially free of DNA-DNA and/or DNA-protein crosslinks.” The recitation of “the sample is substantially free of: (a) detectable formaldehyde as measured by 13C NMR; and (b) genomic nucleic acids external to the nucleated blood cells” is unclear what is require of substantially free.  “Substantially free” is a relative term that is not defined of the specification. Thus it is unclear how to differentiate substantially from not substantially free.   Further it is unclear what the reference of “the sample” of the wherein clause requires or limits as compositions (a)-(e) do not require a sample.  
Response to Arguments
The response traverses the rejection of claim 1 with respect to substantially free asserting paragraph 0063 provides a standard by which to differentiate substantially of formaldehyde from not substantially free of  formaldehyde.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of the specification are to “free aldehyde” or “free formaldehyde.”  Further the teachings are with respect to NMR machines, which one of skill of the art recognizes signals are relative to magnet size (for example there may not be a peak in a 100mHZ machine, there may be a small peak in a 180 mHz machine and a large peak in a 250 mHZ NMR.  Thus this argument is not persuasive.
The issue with aqueous solution has been withdrawn. 
The response traverses the rejection with respect to substantially free with the teachings of paragraph 0120.  The cited portion describes the NMR experiment.  However it does not provide any basis to differentiate substantially free of crosslinks from not substantially free of crosslinks.    Further   Trezl (Molecular and Cellular Biochemistry (2003) volume 244, pages 167-176) teaches, “ Endogenous formaldehyde had been first determined in human blood (0.4–0.6 µg/ml)in 1983 by our research group [2, 3]. The latest determination of endogenous formaldehyde of human blood plasma is in good agreement with our results [4]”  Thus one of skill in the art would recognize concentration of imidazolidinyl urea, EDTA, glycine, plasma cell-free nucleic acids, and intact nucleated blood in a blood sample would have more formaldehyde than a sample in D2O.    This argument has been thoroughly reviewed but is not considered persuasive as 

    PNG
    media_image2.png
    482
    569
    media_image2.png
    Greyscale

Thus all C13 NMR of figure 7b have peaks in the prescribed range and the use of a bigger magnet would presumably have a larger peak. The response further asserts they also cited paragraph 120m which describes figure 7B which as reproduced above clearly has a peak in the prescribed range.  Further the detection limit of is dependent on the NMR used (Sensitivity in NMR, last updated 26 Oct 2009,  https://www2.chem.wisc.edu/~cic/nmr/Guides/Other/sensitivity-NMR.pdf)
The response traverse the rejection with respect to claims 32 and 33 asserting that it is clear the centrifuging to separate the plasma from the nucleated blood cells.  This argument has been thoroughly reviewed but is not considered persuasive as claims 32 and 31 depend from claim 1 which requires a biological sample, but not a blood sample.  It appears the response is arguing claim 1 requires a blood sample, then claims 21 would appear to fail to further limit claim 1.  Further this argument has been thoroughly reviewed but is not considered persuasive as the claim does not further limit the structure of the components of claim 1, but requires an active step of centrifuging, which is does not inherently change the composition  of claim 1.  Thus the metes and bounds are unclear how it changes the structure of claim 1.
The response traverses the rejection with respect to claim 34 asserting the teachings of paragraph 0063, 116 and 120 render the limitations obvious.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons of record with respect to substantially free with respect to the independent claim.  This argument has been thoroughly reviewed but is not considered persuasive for the reasons as the claims require substantially free of aldehyde  damage in a plasma sample with an aqueous solution consisting of the protective agent.  Thus demonstrating that a solution with an undefined composition provides the spectra of figure 7A or 7B does define what is required of the relative term of the claim.
    PNG
    media_image2.png
    482
    569
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 21, 23-24, 27, 29-35, 38-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fernando (Prenat Diagnose (2010) volume 30, pages 418-424) as evidence by Das ( Acta Histochemica (2013) volume 115, pages 481-486, e-published  12/21/2012).
Attention is directed to MPEP 2129 [R-6], Admissions as Prior Art, which states in part:

I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART

A statement by an applicant >in the specification or made< during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir.1988).

Further,  the courts have held information that an applicant admits is in the prior art "may be considered 'prior art' for any purpose, including use as evidence of obviousness under § 103." In re Nomiya, 509 F.2d 566, 570-71 (CCPA 1975).
Although the claim has been amended to recite, “aqueous solution consisting of  imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition”  this does not change the scope as the claim recites a sample collection device comprising and the compositions are with respect to weights and thus raise issues due to the aqueous solution.  
	The instant application in paragraph 00122, 00123, 00124, 00126, 00128, 00129 teaches that CF-DNA BCT is “an exemplary protective agent composition within the teachings.”
	Fernando teaches blood was drawn into Cell-Free DNA BCT (streck catalog, part 218961 or 218962) a vacuum collection tube developed by Streck, Inc., La Vista, NE, that contained proprietary chemicals to stabilize nucleated blood cells. (page 419 bottom 1st column to top of 419 2nd paragraph).
	Thus the teachings of Fernando with respect to Cell-Free DNA BCT (streck catalog, part 218961 or 218962) a vacuum collection tube (evacuated to a pressure less than atmosphere)  anticipates the instant claims as it is an exemplary protective agent composition within the teachings of the instant application, absent evidence to the contrary. Thus Cell-Free DNA BCT has all the functional characteristics of the dependent claims.
Das demonstrates that the cell-free DNA-BCT is formaldehyde free (title and introduction).
Response to Arguments
The response traverses the rejection asserting the Office does not have evidence the art anticipates the claims.  This argument has been thoroughly reviewed but is not considered persuasive as the instant application in paragraph 00122, 00123, 00124, 00126, 00128, 00129 teaches that CF-DNA BCT is “an exemplary protective agent composition within the teachings.”  
	Further in the instant response (6/6/2022) and response (3/15/2021) applicant has asserted that cell Free DNA-BCT demonstrates adequate written description (page 8).  Thus the specification and applicants own arguments in the instant response and previous response demonstrate the teachings of Fernando anticipate the claims.  
	 
A presentation by applicant demonstrating that cell- free DNA BCT component composition is outside the scope of the claims, would allow for reconsideration of the rejection.
The response of 3/15/2021 responds to arguments by asserting, “The Applicant merely states that where the present disclosure refers to the term CF-DNA BCT, it correlates to the same term used elsewhere only within the four-corners of the Applicant's specification, claims, abstract, and drawings, as originally filed. The Applicant discloses a composition (alternatively referred to as "CF-DNA BCT") that comprises the presently claimed ingredients in the presently claimed amounts. Thus, if the Applicant says, for instance, that the CF-DNA BCT is an exemplary protective agent according to the present teachings, then the Applicant is incorporating by reference the entire disclosure to describe the CF-DNA BCT.”  This argument has been thoroughly reviewed but is not considered persuasive as either CF-DNA BCT either provide written description for a species within the claim (it cannot provide support for the ranges as a composition has only 1 amount of each reagent) and thus teachings of CF-DNA BCT or CF-DNA BCT does not provide written description.  If applicant concedes the later, the instant rejection will be withdrawn, but the written description rejection will be maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 21, 23-24, 27, 29-35, 38-45, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fernando (USPGPUB20100209930)  and Fernando (US PGPUB2010/0184069, published July 22, 2010).
Although the claim has been amended to recite, “aqueous solution consisting of  imidazolidinyl urea in an amount of about 20% to about 60% by weight of the protective agent composition, ethylenediaminetetraacetic acid in an amount of about 1% to about 20% by weight of the protective agent composition, and glycine in an amount of at least 2% by weight of the protective composition”  this does not change the scope as the claim recites a sample collection device comprising and the compositions are with respect to weights and thus raise issues due to the aqueous solution.  
Fernando (USPGPUB20100209930) will be referenced in the instant rejection as Fernando A.  Fernando (US PGPUB2010/0184069) will be referred to as Fernando B.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a sample collection device with a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.
Further by presentation of claim 1 with no specific imidazolidinyl urea product or imidazolidinyl urea concentration in the specification to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
Thus the broadest reasonable interpretation of claim 1, in view of the specification, is it requires any sample collection device in which a biological sample is placed with a plurality of nucleated blood cell in imidazolidinyl urea at 20%-60% by weight, EDTA at 1% to 20% by weight and at least 2% of glycine.  .
Fernando A teaches, “[0002] This invention relates to the identification and isolation of cell-free nucleic acids in blood samples.”
Fernando A teaches, “Given that the blood of most healthy individuals ordinarily does not contain substantial amounts of cell-free RNA,  elevated amounts of cell-free nucleic acids are usually indicative of a health  issue (or pregnancy, as fetal cell-free nucleic acids have been identified in  maternal blood).  Specifically, elevated presence of cell-free mRNA has been  found to indicate the existence of various cancers thereby providing support  for the belief that these nucleic acids may originate from tumor cells.  Consequently, the identification of cell-free RNA within a blood sample could  provide insight into the presence and severity of cancer or some other  condition.”(0003)  Fernando A teaches, “ The contacting step may take place in a blood collection tube into which the blood sample is drawn.”(0013) Fernando A teaches, “The present invention addresses the need for an efficient and consistent method of preserving and testing of a blood sample for elevated levels of cell-free RNA in plasma of the blood sample, which unexpectedly and surprisingly results in short term inhibition of metabolism (i.e., RNA synthesis); long term fixing of blood cells of the blood sample to prevent leaking of cellular RNA into the plasma; fixing the cellular RNA that is within the blood cells to freeze (e.g., immobilize) the protein expression pattern of the blood cells; and stabilizing and protecting the RNA that is in the plasma from nucleases and proteases.”(0008)
Fernando A teaches, “The present invention contemplates a screening method for the identification of a disease state, comprising the steps of: contacting a drawn blood sample that includes a plurality of blood cells with a plasma RNA (e.g., mRNA) protective agent; isolating cell-free RNA from the blood sample; and analyzing (e.g., by quantity, quality, or both) the isolated RNA for the presence, absence, or severity of a disease state.  The protective agent may be present in an amount and for a time sufficient so that the RNA synthesis is inhibited for at least two hours.  The protective agent may be present in an amount so that blood cells of the drawn blood sample are fixed to substantially prevent leaking of cellular RNA into the plasma.  The protective agent may be present in an amount so that any cellular RNA that is within the blood cells at the time of the blood draw is substantially preserved to immobilize the protein expression pattern of the blood cells so that the protein expression pattern of the cells remains substantially the same as at the time of the blood draw.  The protective agent may be present in an amount so that the RNA that is in the plasma is substantially stabilized against degradation mediated by the combined action of nucleases and proteases.”(0009)
Fernando A teaches the use of water as a solvent (0029).
Fernando A teaches, “The protective agent may include one or more preservative agents, one or more enzyme inhibitors, one or more metabolic inhibitors, or any combination thereof.  The one or more preservative agents may include a formaldehyde releaser such as one selected from the group consisting of: diazolidinyl urea, imidazolidinyl urea, dimethoylol-5,5-dimethylhydantoin, dimethylol urea, 2-bromo-2.-nitropropane-1,3-diol, oxazolidines, sodium hydroxymethyl glycinate, 5-hydroxymethoxymethyl-1-1aza-3,7-dioxabicyclo [3.3.0]octane, 5-hydroxymethyl-1-1aza-3,7dioxabicyclo[3.3.0]octane, 5-hydroxypoly[methyleneoxy]methyl-1-1aza-3,7dioxabicyclo[3.3.0]octane, quaternary adamantine and any combination thereof.  The one or more enzyme inhibitors may be selected from the group consisting of: diethyl pyrocarbonate, ethanol, aurintricarboxylic acid (ATA), glyceraldehydes, sodium fluoride, ethylenediamine tetraacetic acid (EDTA), formamide, vanadyl-ribonucleoside complexes, macaloid, heparin, hydroxylamine-oxygen-cupric ion, bentonite, ammonium sulfate, dithiothreitol (DTT), beta-mercaptoethanol, cysteine, dithioerythritol, tris(2-carboxyethyl)phosphene hydrochloride, a divalent cation such as Mg.sup.+2, Mn.sup.+2, Zn.sup.+2, Fe.sup.+2, Ca.sup.+2, Cu.sup.+2 and any combination thereof.  The one or more metabolic inhibitors may be selected from the group consisting of: glyceraldehyde, dihydroxyacetone phosphate, glyceraldehyde 3-phosphate, 1,3-bisphosphoglycerate, 3-phosphoglycerate, 2-phosphoglycerate, phosphoenolpyruvate, pyruvate and glycerate dihydroxyacetate, sodium fluoride, K.sub.2C.sub.2O.sub.4 and any combination thereof.”  (0010)
Fernando A further teaches, “The contacting step may take place in a blood collection tube into which the blood sample is drawn.  The contacting step may take place as the blood sample is drawn.  The contacting step may be sufficient so that after a period of at least 7 days from the time the blood sample is drawn, the amount of cell-free RNA present in the blood sample is at least about 90%, at least about 95%, or about 100% of the amount of cell-free RNA present in the blood sample at the time the blood sample is drawn.  The contacting step may be sufficient so that after a period of at least about 7 days from the time the blood sample is drawn, the concentration of cell-free RNA relative to the total nucleic acid in the blood sample that is present is at least about 10 times, at least about 20 times, or at least about 50 times the amount of cell-free RNA that would be present in the absence of the contacting step.”  (0013)
With regards to claim 1 and 41, Fernando A teaches adding a blood sample to a blood collection device containing imidazolidinyl urea which reacts with blood producing reaction products.  Fernando A  teaches the method is for preservation of cell free nucleic acids in the blood.  Blood has nucleated blood cells.  
Fernando A does not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando B teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando B teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood cells and deoxyribonuclease (DNase) and ribonuclease (RNase) activity within the fetal nucleic acids.  The treatment of the sample aids in increasing the amount of fetal nucleic acids that can be identified and tested while maintaining the structure and integrity of the fetal nucleic acids. “ (abstract)
Fernando B teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.”(0050) Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 1.0 ml and more preferably about 0.1 to about 0.3 ml.” Fernando B teaches, “The following illustrates how a blood collection device in accordance  with the present teachings can preserve fetal cell-free DNA and help minimize the cell-free DNA background in maternal plasma at ambient temperature.  As will be seen, blood samples are drawn from healthy pregnant donors into (i) standard K.sub.3EDTA (sold under the name BD Vacutainer.RTM.  by Becton Dickinson of Franklin Lakes, N.J.) blood collection tubes and (ii) blood collection tubes containing the protective agent taught herein ("the protective agent of the present teachings"), and kept at ambient temperature.  For example, the protective agent of the present teachings may include about 500 g/L IDU, about 81 g/L Tripotassium EDTA, and about 47 g/l glycine.” (0050) The glycine of Fernando B is the quenching agent of the instant application.  
Fernando B teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde. Fernando B teaches the use of water as a solvent (0035)
Fernando B teaches IDU is a formaldehyde releaser (0015, 0031).  
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando B in the method of Fernando A and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine and water, for analysis of blood from subjects with cancer .  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
With regards to claim 21 and 42, Fernando A further teaches, “The contacting step may take place in a blood collection tube into which the blood sample is drawn.”(0013).
With regards to claim 23, Fernando A teaches, “0033] The protective agent can be located within a specialized device, wherein the protective agent is already present in the device prior to addition of the blood sample, such as that disclosed in U.S. Patent Publication No. 2004/0137417, incorporated by reference herein. More preferably, the device is an evacuated collection container, usually a tube.”
Claim 24 appears to be requiring a method step that does not inherently differentiate the structures or components of the claims to be altered and thus is anticipated.
Further with regards to claim 24,  Fernando A teaches, “For example, contacting may be commenced substantially contemporaneously from the time of blood draw (e.g., within less than about 10 minutes of the blood draw) and it may last until nucleic acids are isolated, screened, and/or tested. The contacting step may also be employed to provide a sample with a longer shelf life. Thus, it is possible that a lapse of time of at least about 2 hours, more preferably at least about 6 hours, at least about 24 hours, at least about 7 days or even at least about 14 days can elapse between the time of blood draw (which may be substantially contemporaneous with the contacting step), and the time of any testing or screening of the sample, and or isolation of the nucleic acids.(0028).
	The specification on page 15 teaches the quenching agent can be spermidine. 
Fernando B teaches IDU is a formaldehyde releaser (0015, 0031).  
Thus the presence of a formaldehyde releaser and glycine would produce the reaction products of claims 27 and 43.
Claim 29 is unclear as to what native DNA requires, as well as being a product by process.  Thus the broadest reasonable interpretation consistent with the specification is cell free DNA remains constant.
With regards to claim 29, Fernando B teaches, “FIG. 8 shows that fetal cell-free DNA percentage stays substantially constant for up to 14 days and provides evidence that the protective agent of the present teachings can protect the integrity of fetal cell-free DNA at ambient temperature for up to 14 days.”  
The metes and bounds of claim 30-31 are unclear in view of the relative term substantially.  The broadest reasonable interpretation of the claim is any crosslinking.
	With regards to claim 30-31,, 44 Fernando A teaches np protein-DNA crosslinking (0011)
Claim 32-33 appears to be requiring a method step that does not inherently differentiate the structures or components of the claims to be altered and thus is anticipated. Further it is unclear how a dependent product claim can exclude nucleated blood cells.
Further Fernando A teaches, “After contacting the blood sample with the protective agent, the sample may be centrifuged to separate the plasma.”(0039).
Claim 34-35 and 45 provides a functional limitation of the plasma cell free DNA.  Claim 34 eventually depends from claim 1, (claim 45 depends from claim 41).  which provides with no specific imidazolidinyl urea product or imidazolidinyl urea concentration.  Further the specification fails to provide specific concentrations of imidazolidinyl urea product or imidazolidinyl urea concentration to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
With regards to claims 38-39, Fernando B teaches,” the protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.”(0050)
With regards to claim 40, Fernando B teaches 0.2 ml of protective reagent which is 200 microliters Iparagraph 0031)
Response to Arguments
The response continues by asserting the prior art does not specifically teach the ratios of the reagents of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as Fernando B teaches,” the protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.”(0050)  Furthers his argument has been thoroughly reviewed but is not considered persuasive as the instant application in paragraph 00122, 00123, 00124, 00126, 00128, 00129 teaches that CF-DNA BCT is “an exemplary protective agent composition within the teachings.”  
	Further in the instant response (6/6/2022) and response (3/15/2021) applicant has asserted that cell Free DNA-BCT demonstrates adequate written description (page 8).  Thus the specification and applicants own arguments in the instant response and previous response demonstrate the teachings of Fernando anticipate the claims.  
	The response continues by arguing that Fernando A teaches different reagents are used to obtain the claimed storage times.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims do not require storage.  Thus the response is arguing a limitation  not present in the claim.  Further based on the disclosure the stability of nucleic acids in the protective agent appears to be an inherent property of the use imiazolidinyl urea.  
	The response continues by asserting Fernando A does not anticipate the claim.  This argument has been thoroughly reviewed but is not considered persuasive as the instant rejection is an obviousness rejection.  
	The response continues by arguing that Fernando B does not teach a reagent consisting of the recited reagents.  This argument has been thoroughly reviewed but is not considered persuasive as Fernando B teaches,” the protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.”(0050)  Furthers his argument has been thoroughly reviewed but is not considered persuasive as the instant application in paragraph 00122, 00123, 00124, 00126, 00128, 00129 teaches that CF-DNA BCT is “an exemplary protective agent composition within the teachings.”  
	Further in the instant response (6/6/2022) and response (3/15/2021) applicant has asserted that cell Free DNA-BCT demonstrates adequate written description (page 8).  Thus the specification and applicants own arguments in the instant response and previous response demonstrate the teachings of Fernando anticipate the claims.  
	The response continues by arguing the formaldehyde releasing IDU is 20% higher in Fernando B than the present application.  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require a specific amount of IDU.  Further this is confusing as Fernando B teaches of 10 part IDU to 1 part glycine appears to renders obvious 20% IDU and 2% glycine of the instant claims.  
The response continues by providing arguments with respect to the C13 NMR.  This argument has been thoroughly reviewed but is not considered persuasive as this appears to be an inherent property of the composition which is obvious over the art of record.  Further the response of 6/6/2022 and 3/15/2021 assert cell  free DNA BCT provides adequate written description for this element.  Thus this argument is not persuasive.  
The response continues by asserting consistent with the rejection Fernando A does not teach glycine and EDTA with IDU.  The response repeats the arguments with respect to the ratios of IDU, EDTA and glycine as well as C13 NMR with respect to Fernando B.  These arguments are not persuasive for the reasons of record.  
The response traverse the rejection by providing applicants opinion of In re aller and asserting the instant application has demonstrated improvements.  This argument has been thoroughly reviewed but is not considered persuasive as the only composition that provides written description for the functional limitations of the claims is CF-DNA BCT which is a prior art composition, absent evidence to the contrary.  
The response continues by repeating the arguments previously provided.  These arguments are not persuasive for the reasons of record.
	A presentation by applicant demonstrating that cell- free DNA BCT component composition is outside the scope of the claims, would allow for reconsideration of the rejection.
The response continues by arguing with respect to claim 29 arguing paragraph 139 teaches native is with respect to contacting step.  This argument has been thoroughly reviewed but is not considered persuasive as 0139 (PGPUB) states:
For instance, there may be a step of contacting the sample with a fluorescing dye that selectively binds with double helix DNA, and thereafter performing an assay on the DNA that includes performing fluorescence spectroscopy, circular dichroism spectroscopy, or both to analyze the DNA of the sample. It is expected that after a period of at least about 6, 12, 24, 48, 96 hours or longer (e.g., 1 week or even two weeks later) from the time of the sample that has been contacted with the stabilizer composition it exhibits a fluorescence intensity that is within about 20% of the intensity of native DNA (at time of sample procurement) that has not been subjected to the above contacting step.
Thus the contacting step is with a fluorescent dye, not the stabilizing agent….
The response argues the rejection with respect to claims 32-336, but does not address Fernando A teaches, “After contacting the blood sample with the protective agent, the sample may be centrifuged to separate the plasma.”(0039).
The response traverses the rejection with respect to claims 34-35 asserting the damage flows from the aldehydes.  This argument has been thoroughly reviewed but is not considered persuasive as the art renders obvious glycine in an amount to quench all aldehydes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 21, 23-24, 27, 29-35, 38-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 5,849,517 and Fernando (US PGPUB2010/0184069, published July 22, 2010). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.
Further by presentation of claim 1 with no specific imidazolidinyl urea product or imidazolidinyl urea concentration in the specification to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
The claims of ‘517 teaches a tissue preservative agent for preserving a tissue sample which includes imidazolidinyl urea.  
The claims of ‘517  does not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood cells and deoxyribonuclease (DNase) and ribonuclease (RNase) activity within the fetal nucleic acids.  The treatment of the sample aids in increasing the amount of fetal nucleic acids that can be identified and tested while maintaining the structure and integrity of the fetal nucleic acids. “ (abstract)
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
With regards to claim  23-24, Fernando teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.” Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 1.0 ml and more preferably about 0.1 to about 0.3 ml.” Fernando B teaches, “The following illustrates how a blood collection device in accordance  with the present teachings can preserve fetal cell-free DNA and help minimize the cell-free DNA background in maternal plasma at ambient temperature.  As will be seen, blood samples are drawn from healthy pregnant donors into (i) standard K.sub.3EDTA (sold under the name BD Vacutainer.RTM.  by Becton Dickinson of Franklin Lakes, N.J.) blood collection tubes and (ii) blood collection tubes containing the protective agent taught herein ("the protective agent of the present teachings"), and kept at ambient temperature.  For example, the protective agent of the present teachings may include about 500 g/L IDU, about 81 g/L Tripotassium EDTA, and about 47 g/l glycine.” (0050) The glycine of Fernando B is the quenching agent of the instant application.  
Fernando teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando in the method of the claims of ‘517  and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, and water for subjects.  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
.Response to Arguments
The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
Claims 1, 21, 23-24, 27, 29-35, 38-45 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,657, 227 and  Fernando (US PGPUB2010/0184069, published July 22, 2010) Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.
The independent claim requires IDU, EDTA and glycine to stabilize blood in a vacutainer. 
The claims of ‘227 do not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood cells and deoxyribonuclease (DNase) and ribonuclease (RNase) activity within the fetal nucleic acids.  The treatment of the sample aids in increasing the amount of fetal nucleic acids that can be identified and tested while maintaining the structure and integrity of the fetal nucleic acids. “ (abstract)
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
With regards to claim 20, 23-24, Fernando teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.” Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 1.0 ml and more preferably about 0.1 to about 0.3 ml.” Fernando B teaches, “The following illustrates how a blood collection device in accordance  with the present teachings can preserve fetal cell-free DNA and help minimize the cell-free DNA background in maternal plasma at ambient temperature.  As will be seen, blood samples are drawn from healthy pregnant donors into (i) standard K.sub.3EDTA (sold under the name BD Vacutainer.RTM.  by Becton Dickinson of Franklin Lakes, N.J.) blood collection tubes and (ii) blood collection tubes containing the protective agent taught herein ("the protective agent of the present teachings"), and kept at ambient temperature.  For example, the protective agent of the present teachings may include about 500 g/L IDU, about 81 g/L Tripotassium EDTA, and about 47 g/l glycine.” (0050) The glycine of Fernando B is the quenching agent of the instant application.  
Fernando teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando in the method of claims of 227 and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, and water for subjects.  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
Claim 1, 21, 23-24, 27, 29-35, 38-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10-12, 21, 24, 35-37, 39-41, 43-44, 46-52 of copending Application No. 12/689370 and Fernando (US PGPUB2010/0184069, published July 22, 2010). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.
Further by presentation of claim 1 with no specific imidazolidinyl urea product or imidazolidinyl urea concentration in the specification to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
Thus the broadest reasonable interpretation of claim 1, in view of the specification, is it requires any sample collection device in which a biological sample is placed with a plurality of nucleated blood cell in imidazolidinyl urea.
The claims of ‘370 teaches a cell free nucleic acid within a plasma sample direct blood draw tube including imidazolidinyl urea and glycine.  
The claims of ‘370 teaches the sample can be peripheral blood and is a solution.
The claims of ‘370does not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood cells and deoxyribonuclease (DNase) and ribonuclease (RNase) activity within the fetal nucleic acids.  The treatment of the sample aids in increasing the amount of fetal nucleic acids that can be identified and tested while maintaining the structure and integrity of the fetal nucleic acids. “ (abstract)
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
With regards to claim 20, 23-24, Fernando teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.” Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 1.0 ml and more preferably about 0.1 to about 0.3 ml.” Fernando B teaches, “The following illustrates how a blood collection device in accordance  with the present teachings can preserve fetal cell-free DNA and help minimize the cell-free DNA background in maternal plasma at ambient temperature.  As will be seen, blood samples are drawn from healthy pregnant donors into (i) standard K.sub.3EDTA (sold under the name BD Vacutainer.RTM.  by Becton Dickinson of Franklin Lakes, N.J.) blood collection tubes and (ii) blood collection tubes containing the protective agent taught herein ("the protective agent of the present teachings"), and kept at ambient temperature.  For example, the protective agent of the present teachings may include about 500 g/L IDU, about 81 g/L Tripotassium EDTA, and about 47 g/l glycine.” (0050) The glycine of Fernando B is the quenching agent of the instant application.  
Fernando teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando in the method of claims of ‘370  and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, and water for subjects.  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
Claim 1, 21, 23-24, 27, 29-35, 38-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 54-74 of copending Application No. 12/850269 and Fernando (US PGPUB2010/0184069, published July 22, 2010). Although the claims at issue are not identical, they are not patentably distinct from each other because coextensive in scope .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
MPEP 2113. II states: PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS.  Thus b merely requires a biological sample located in a sample collection device.
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a biological sample for polymerase chain reaction” merely sets forth the intended use or purpose of the claimed product, but does not limit the scope of the claims as none of the structural components of the claim require a biological sample for PCR.
Further by presentation of claim 1 with no specific imidazolidinyl urea product or imidazolidinyl urea concentration in the specification to provide this property, this appears to be inherent to the use of imidazolidinyl urea.
Thus the broadest reasonable interpretation of claim 1, in view of the specification, is it requires any sample collection device in which a biological sample is placed with a plurality of nucleated blood cell in imidazolidinyl urea.
The claims of ‘269 teaches a stabilization of blood with  including reagents including imidazolidinyl urea and glycine.  
The claims of ‘269 teaches the sample can be peripheral blood and is a solution.
The claims of 269  does not specifically teach the use of imidazolidinyl urea composition containing glycine and EDTA.  
However, Fernando teaches , “An example of a commercially available tube in accordance with the present teachings is sold under the name Cell-Free DNA BCT by Streck, Inc., Omaha, Nebr.”(0050)
Fernando teaches, “A method for preserving and processing fetal nucleic acids located within maternal plasma is disclosed, wherein a sample of maternal blood containing fetal nucleic acids is treated to reduce both cell lysis of the maternal blood cells and deoxyribonuclease (DNase) and ribonuclease (RNase) activity within the fetal nucleic acids.  The treatment of the sample aids in increasing the amount of fetal nucleic acids that can be identified and tested while maintaining the structure and integrity of the fetal nucleic acids. “ (abstract)
As stated in the MPEP, 2144.05 II,  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."
With regards to claim 20, 23-24, Fernando teaches, “The protective agent may include roughly about 6 parts by weight IDU per about 1 part by weight EDTA, and roughly about 10 parts by weight IDU per about 1 part glycine.” Fernando B further teaches, “The amount of active ingredient or fixative (e.g. the formaldehyde releaser) relative to the amount of EDTA may be about 1 to about 10 parts (more preferably about 2 to about 8 parts) by weight of fixative to about 1 part by weight EDTA.  The amount of protective agent within a tube prior to blood draw may be about 0.05 to about 1.0 ml and more preferably about 0.1 to about 0.3 ml.” Fernando B teaches, “The following illustrates how a blood collection device in accordance  with the present teachings can preserve fetal cell-free DNA and help minimize the cell-free DNA background in maternal plasma at ambient temperature.  As will be seen, blood samples are drawn from healthy pregnant donors into (i) standard K.sub.3EDTA (sold under the name BD Vacutainer.RTM.  by Becton Dickinson of Franklin Lakes, N.J.) blood collection tubes and (ii) blood collection tubes containing the protective agent taught herein ("the protective agent of the present teachings"), and kept at ambient temperature.  For example, the protective agent of the present teachings may include about 500 g/L IDU, about 81 g/L Tripotassium EDTA, and about 47 g/l glycine.” (0050) The glycine of Fernando B is the quenching agent of the instant application.  
Fernando teaches the use of glycine in the solution. Glycine is an amino acid and has a functional group that will react with the electron deficient functional group of the aldehyde.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to cell free DNA BCT reagent preservative reagent by Streck taught by Fernando in the method of claims of ‘269  and invert the samples tubes to mix  and/or optimize the concentrations of IDU, EDTA , glycine, and water for subjects.  The artisan would be motivated to use a reagent known to preserve nucleic acids including DNA in a sample so they can be detected by antibodies and nucleic acids by PCR and/or sequencing without centrifuging.  The artisan would be motivated to mix the tube by inversion as a method of mixing to insure the protective agent is dispersed through the blood sample.  The artisan would have a reasonable expectation of success as the artisan is merely optimizing known reagents.  
Response to Arguments
T The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
The claims of applications 16/306,799, 16/908,233, 16/895292 and patents 9,657,227, 9,926,590, 10,091,984, 10,674,721, 10,294,513, 10,689,686,686 all provide claims to methods or devices comprising imidazolidinyl urea to stabilize samples including blood samples.  Thus the claims of identified applications and patents render the instant claims 1, 21, 23-24, 27, 29-35, 38-45 obvious based on the logic presented above with respect to the patents and application and Fernando (US PGPUB2010/0184069, published July 22, 2010).
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the 102 and 103 and thus the ODP rejections.  This argument is not persuasive for the reasons of record.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634